EXHIBIT 10.61

 

FORBEARANCE AGREEMENT

 

This Forbearance Agreement (this “Agreement”) is entered into as of November 6,
2014 by and between St. George Investments LLC, a Utah limited liability company
(formerly known as St George Investments LLC, an Illinois limited liability
company) (“Buyer”), and Epazz, Inc., an Illinois corporation (the “Company”).
Capitalized terms used in this Agreement without definition shall have the
meanings given to them in the Note (defined below).

 

A.            The Company previously sold and issued to Buyer that certain
Convertible Promissory Note dated September 5, 2013 in the original principal
amount of $56,900.00 (the “Note”) pursuant to that certain Note Purchase
Agreement dated September 5, 2013 by and between Buyer and the Company (the
“Purchase Agreement,” and together with the Note and all other documents entered
into in conjunction therewith, the “Transaction Documents”).

 

B.            As set forth in more detail in a certain Default Notice given by
Buyer to the Company on September 24, 2014 (the “Default Notice”), the Company
failed to timely file its Form 10-K for the period ending December 31, 2013,
which failure constitutes an Event of Default under the Note (the “First
Default”).

 

C.            As set forth in more detail in the Default Notice, the Company
also failed to pay to Buyer the Outstanding Balance of the Note that was due and
payable on June 5, 2014 (the “Second Default,” and together with the First
Default, the “Defaults”).

 

D.            As a result of the First Default, the interest rate on the
Outstanding Balance increased to 22% per annum as of April 1, 2014 and the
Outstanding Balance also increased by 150% (the “First Balance Increase”).

 

E.            As a result of the Second Default, the Outstanding Balance again
increased by 150% (the “Second Balance Increase,” and together with the First
Balance Increase, the “Balance Increases”).

 

F.            On October 14, 2014, Buyer submitted a Conversion Notice under the
Note to the Company, pursuant to which Buyer requested to receive 267,953 shares
of the Company’s Common Stock, which conversion request will be withdrawn and a
new conversion request will be provided (the “Conversion Shares”).

 

G.            No new or additional consideration is being provided in connection
with this Agreement other than the modification of terms as provided herein.

 

H.            Buyer has agreed, subject to the terms, conditions and
understandings expressed in this Agreement, to refrain and forbear temporarily
from exercising and enforcing remedies against the Company with respect to the
Defaults as provided in this Agreement.

 



1

 

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.            Recitals and Definitions. Each of the parties hereto acknowledges
and agrees that the recitals set forth above in this Agreement are true and
accurate, are contractual in nature, and are hereby incorporated into and made a
part of this Agreement.

 

2.            Forbearance. Subject to the terms, conditions and understandings
contained in this Agreement, Buyer hereby agrees to refrain and forbear from
exercising and enforcing its remedies under the Note, any of the Transaction
Documents, or under applicable laws, with respect to the Defaults (the
“Forbearance”). For the avoidance of doubt, the Forbearance shall only apply to
the Defaults and not to any Events of Default that may occur subsequent to the
date hereof or any Event of Default (other than the Defaults) that occurred
prior to the date hereof. Moreover, the Forbearance shall only apply to the
extent and for so long as the Company remains in compliance with the terms
hereof and Buyer shall have no obligation to abide by the Forbearance following
any breach of this Agreement by the Company.

 

3.            Forbearance Terms. Each of Buyer and the Company agree to the
following with respect to the Forbearance:

 

(a)            Delivery of Conversion Shares. The Company agrees to deliver the
Conversion Shares in the manner prescribed in Section 1.4(d) of the Note as soon
as possible following execution of this Agreement, but in no event later than
the date that is three (3) Trading Days from the date of this Agreement. For the
avoidance of doubt, in order for the Conversion Shares to be deemed to have been
delivered to Buyer, (i) the Conversion Shares or certificate(s) representing the
Conversion Shares must have been cleared and approved for public resale by the
compliance departments of Buyer’s brokerage firm and the clearing firm servicing
such brokerage, and (ii) the Conversion Shares must be held in the name of the
clearing firm servicing Buyer’s brokerage firm and must have been deposited into
such clearing firm’s account for the benefit of Buyer.

 

(b)            Volume Restriction. Buyer agrees that, with respect to any Common
Stock received under the Note, in any given calendar week its Net Sales (as
defined below) of such Common Stock shall not exceed the greater of (i) twenty
percent (20%) of the Company’s weekly dollar trading volume in such week (which,
for purposes hereof, means the number of shares traded during such calendar week
multiplied by the volume weighted average price per share for such week), and
(ii) $10,000 (the “Volume Restriction”). For illustration purposes only, if the
Company’s weekly dollar trading volume was $60,000 each week for three (3)
weeks, Buyer would be entitled to Net Sales of $12,000 per week. However, if the
Company’s weekly dollar trading volume was $40,000 each week for three (3)
weeks, Buyer would be entitled to Net Sales of $10,000 per week. For purposes of
this Agreement, the term “Net Sales” means the gross proceeds from sales of
shares of Common Stock sold in a calendar week minus the purchase price paid for
any shares of Common Stock purchased in such week.

 



2

 

 

(c)            Breach of Volume Restriction.

 

(i)            Buyer agrees that in the event it breaches the Volume Restriction
where its Net Sales of Common Stock during any calendar week exceed the dollar
volume it is permitted to sell in any calendar week (such excess, the “Excess
Sales”) pursuant to the Volume Restriction by 20% or less of the dollar volume
of Common Stock it is permitted to sell in any calendar week pursuant to the
Volume Restriction, then in such event the Company shall be entitled to reduce
the Outstanding Balance of the Note (and if the Note has been paid in full, it
may require Buyer to pay the cash sum of such amount to the Company) by an
amount equal to 100% of the Excess Sales upon delivery of written notice to
Buyer setting forth its basis for such reduction.

 

(ii)           In the event Buyer’s Net Sales of Common Stock during any
calendar week exceed the dollar volume it is permitted to sell in any calendar
week pursuant to the Volume Restriction by more than 20% but less than or equal
to 50% of the dollar volume of Common Stock it is permitted to sell in any
calendar week pursuant to the Volume Restriction, then in such event the Company
shall be entitled to reduce the Outstanding Balance of the Note (and if the Note
has been paid in full, it may require Buyer to pay the cash sum of such amount
to the Company) by an amount equal to 150% of the Excess Sales upon delivery of
written notice to Buyer setting forth its basis for such reduction.

 

(iii)          In the event Buyer’s Net Sales of Common Stock during any
calendar week exceed the dollar volume it is permitted to sell in any calendar
week pursuant to the Volume Restriction by more than 50% of the dollar volume of
Common Stock it is permitted to sell in any calendar week pursuant to the Volume
Restriction, then in such event the Company shall be entitled to reduce the
Outstanding Balance of the Note (and if the Note has been paid in full, it may
require Buyer to pay the cash sum of such amount to the Company) by an amount
equal to 200% of the Excess Sales upon delivery of written notice to Buyer
setting forth its basis for such reduction (this subpart (iii) collectively with
subparts (i) and (ii), the “Outstanding Balance Reduction”).

 

For illustration purposes only, if the Company’s weekly dollar trading volume
was $60,000 for a calendar week, Buyer would be entitled to Net Sales of up to
$12,000 during that week. If Buyer’s Net Sales for such week were equal to
$13,000, and Buyer had sold the maximum number of shares it could within the
Volume Restriction during each prior week, then in such event the Company would
be entitled to reduce the Outstanding Balance of the Note by $1,000 (($13,000 -
$12,000) x 100%). Notwithstanding the foregoing or anything the contrary herein
or in the Note or the other Transaction Documents, the Outstanding Balance
Reduction shall be the Company’s sole and exclusive remedy in the event Buyer
breaches the Volume Restriction and any such breach may not be used as a defense
to the Company’s performance of its obligations hereunder or under the Note or
any other Transaction Document, including without limitation its obligation to
honor future Conversion Notices delivered by Buyer, or as a reason,
justification or excuse for the Company’s nonperformance of such obligations.

 



3

 

 

(iv)          Buyer agrees to authorize and instruct its broker to provide to
the Company trading records related solely to Buyer’s sales and purchases of the
Company’s Common Stock on a weekly basis or such other interval as may be agreed
to by Buyer’s broker and the Company. The Company agrees that any such trading
records from Buyer’s broker are and shall be conclusive evidence as to Buyer’s
compliance (or lack thereof) with the Volume Restriction. Accordingly, the
Company acknowledges and agrees that it will be responsible to monitor whether
Buyer’s Net Sales exceed the dollar volume of Common Stock it is permitted to
sell in any calendar week pursuant to the Volume Restriction and further agrees
to give written notice to Buyer in the event it becomes aware of any excess
sales of the Company’s Common Stock by Buyer in any given calendar week.

 

(d)            Future Conversions. The Company agrees that according to the
terms of this Agreement and the Note, it will honor all of Buyer’s future
Conversion Notices under the Note in a timely manner and that it shall deliver
shares of Common Stock in the manner and as and when required pursuant to the
Note following its receipt of Conversion Notices from Buyer. Any failure to so
honor Conversion Notices from Buyer shall be deemed a breach of this Agreement
and an Event of Default under the Note.

 

4.            Ratification of the Note. The Note shall be and remains in full
force and effect in accordance with its terms, and is hereby ratified and
confirmed in all respects. The Company acknowledges that it is unconditionally
obligated to pay the remaining balance of the Note and represents that such
obligation is not subject to any defenses, rights of offset or counterclaims.
Subject to the terms of Section 5 below, notwithstanding the Balance Increases
or whether any Events of Default have occurred under the Note, the Company and
Buyer agree that as of the date hereof, so long as the Company complies with the
terms of this Agreement, the Outstanding Balance of the Note will be deemed to
be equal to $75,000.00 and a new conversion request for the Conversion Shares
will need to be provided following withdrawal of the prior conversion request,
with interest accruing at the rate of eight percent (8%) per annum, compounding
daily, based on a 360-day year, commencing on the date hereof; provided,
however, that in the event the Company breaches any term or provision of this
Agreement or any Event of Default occurs under the Note after the date hereof,
the parties agree that the terms of the Note would permit the full Balance
Increases to apply upon the occurrence of such an Event of Default and that in
such event, any interest (if applicable, accruing at the default interest rate
of twenty-two percent (22%) per annum), fees or charges, if applicable, accrued
and accruing thereafter shall be deemed to have began accruing on the date any
Event of Default occurred under the Note. For the avoidance of doubt, the
Company may repay the Outstanding Balance of the Note, as agreed upon in this
Section 4, plus any accrued interest, fees, charges thereunder, at any time. No
forbearance or waiver other than as expressly set forth herein may be implied by
this Agreement. Except as expressly set forth herein, the execution, delivery,
and performance of this Agreement shall not operate as a waiver of, or as an
amendment to, any right, power or remedy of Buyer under the Note or the
Transaction Documents, as in effect prior to the date hereof.

 

5.            Failure to Comply. The Company understands that the Forbearance
shall terminate immediately upon the occurrence of any material breach of this
Agreement or upon the occurrence of any Event of Default after the date hereof
(or any Event of Default other than the Defaults that occurred prior to the date
hereof) and that in any such case, Buyer may seek all recourse available to it
under the terms of the Note, this Agreement, any other Transaction Document, or
applicable law. For the avoidance of any doubt, the termination of the
Forbearance pursuant to this Section shall not terminate, limit or modify any
other provision of this Agreement (including without limitation Section 4
hereof).

 



4

 

 

6.            Representations, Warranties and Agreements. In order to induce
Buyer to enter into this Agreement, the Company, for itself, and for its
affiliates, successors and assigns, hereby acknowledges, represents, warrants
and agrees as follows:

 

(a)            The Company has full power and authority to enter into this
Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action. No consent or approval of the Company, and no consent, approval, filing
or registration with or notice to any governmental authority is required as a
condition to the validity of this Agreement or the performance of any of the
obligations of the Company hereunder.

 

(b)            Any Event of Default which may have occurred under the Note has
not been, is not hereby, and shall not be deemed to be waived by Buyer,
expressly, impliedly, through course of conduct or otherwise except upon full
satisfaction of the Company’s obligations under this Agreement. The agreement of
Buyer to refrain and forbear from exercising any rights and remedies by reason
of any existing default or any future default shall not constitute a waiver of,
consent to, or condoning of, any other existing or future default. For the
avoidance of any doubt, the Forbearance described herein only applies to the
Defaults, and shall not constitute a waiver or forbearance of any other rights
or remedies available to Buyer with respect to any other defaults under the Note
or other breach of the Transaction Documents by the Company.

 

(c)            All understandings, representations, warranties and recitals
contained or expressed in this Agreement are true, accurate, complete, and
correct in all respects; and no such understanding, representation, warranty, or
recital fails or omits to state or otherwise disclose any material fact or
information necessary to prevent such understanding, representation, warranty,
or recital from being misleading. The Company acknowledges and agrees that Buyer
has been induced in part to enter into this Agreement based upon Buyer’s
justifiable reliance on the truth, accuracy, and completeness of all
understandings, representations, warranties, and recitals contained in this
Agreement. There is no fact known to the Company or which should be known to the
Company which the Company has not disclosed to Buyer on or prior to the date
hereof which would or could materially and adversely affect the understandings
of Buyer expressed in this Agreement or any representation, warranty, or recital
contained in this Agreement.

 

(d)            Except as expressly set forth in this Agreement, the Company
acknowledges and agrees that neither the execution and delivery of this
Agreement nor any of the terms, provisions, covenants, or agreements contained
in this Agreement shall in any manner release, impair, lessen, modify, waive, or
otherwise affect the liability and obligations of the Company under the terms of
the Note or any of the other Transaction Documents.

 



5

 

 

(e)            The Company has no defenses, affirmative or otherwise, rights of
setoff, rights of recoupment, claims, counterclaims, actions or causes of action
of any kind or nature whatsoever against Buyer, directly or indirectly, arising
out of, based upon, or in any manner connected with, the transactions
contemplated hereby, whether known or unknown, which occurred, existed, was
taken, permitted, or begun prior to the execution of this Agreement and
occurred, existed, was taken, permitted or begun in accordance with, pursuant
to, or by virtue of any of the terms or conditions of the Transaction Documents.
To the extent any such defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action exist
or existed, such defenses, rights, claims, counterclaims, actions and causes of
action are hereby waived, discharged and released. The Company hereby
acknowledges and agrees that the execution of this Agreement by Buyer shall not
constitute an acknowledgment of or admission by Buyer of the existence of any
claims or of liability for any matter or precedent upon which any claim or
liability may be asserted.

 

(f)            The Company hereby acknowledges that it has freely and
voluntarily entered into this Agreement after an adequate opportunity and
sufficient period of time to review, analyze, and discuss (i) all terms and
conditions of this Agreement, (ii) any and all other documents executed and
delivered in connection with the transactions contemplated by this Agreement,
and (iii) all factual and legal matters relevant to this Agreement and/or any
and all such other documents, with counsel freely and independently selected by
the Company (or had the opportunity to be represented by counsel). The Company
further acknowledges and agrees that it has actively and with full understanding
participated in the negotiation of this Agreement and all other documents
executed and delivered in connection with this Agreement after consultation and
review with its counsel (or had the opportunity to be represented by counsel),
that all of the terms and conditions of this Agreement and the other documents
executed and delivered in connection with this Agreement have been negotiated at
arm’s-length, and that this Agreement and all such other documents have been
negotiated, prepared, and executed without fraud, duress, undue influence, or
coercion of any kind or nature whatsoever having been exerted by or imposed upon
any party by any other party. No provision of this Agreement or such other
documents shall be construed against or interpreted to the disadvantage of any
party by any court or other governmental or judicial authority by reason of such
party having or being deemed to have structured, dictated, or drafted such
provision.

 

(g)            There are no proceedings or investigations pending or threatened
before any court or arbitrator or before or by, any governmental,
administrative, or judicial authority or agency, or arbitrator, against the
Company.

 

(h)            There is no statute, regulation, rule, order or judgment and no
provision of any mortgage, indenture, contract or other agreement binding on the
Company, which would prohibit or cause a default under or in any way prevent the
execution, delivery, performance, compliance or observance of any of the terms
and conditions of this Agreement and/or any of the other documents executed and
delivered in connection with this Agreement.

 

(i)            The terms and provisions of this Agreement and all other
instruments and agreements entered into in connection herewith are being given
for full and fair consideration and exchange of value.

 

(j)            To the best of its belief, after diligent inquiry, the Company
represents and warrants that, as of the date hereof, no other Event of Default
under the Note (nor any material breach by the Company under any of the other
Transaction Documents) exists.

 



6

 

 

(k)            As a result of the Forbearance and the agreed upon Outstanding
Balance set forth in Section 4 above, the Company acknowledges that the Balance
Increase described in Section 3.2 of the Note has not been applied with respect
to any Events of Default. Accordingly, such Balance Increase may still be
applied to two (2) more Events of Default to the extent any Events of Default
occur after the date hereof or Buyer becomes aware of any Event of Default
(other than the Defaults) that occurred prior to the date hereof; provided that,
for the avoidance of doubt, if the Balance Increases described in the recitals
hereto are applied following any breach hereof, such application of the Balance
Increases shall count towards the limitation set forth in Section 3.2 of the
Note.

 

7.            Headings. The headings contained in this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement.

 

8.            Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Illinois without regard
to the principles of conflict of laws. Each party consents to and expressly
agrees that the exclusive venue shall be the courts in Illinois of any dispute
arising out of or relating to this Agreement or any Transaction Document or the
relationship of the parties or their affiliates shall be in Cook County,
Illinois. Without modifying the parties obligations to resolve disputes
hereunder or under any Transaction Document, each party hereto submits to the
exclusive jurisdiction of any state or federal court sitting in Cook County,
Illinois in any proceeding arising out of or relating to this Agreement and
agrees that all Claims (as defined in Exhibit A) in respect of the proceeding
may only be heard and determined in any such court and hereby expressly submits
to the exclusive personal jurisdiction and venue of such court for the purposes
hereof and expressly waives any claim of improper venue and any claim that such
courts are an inconvenient forum. Each party hereto hereby irrevocably consents
to the service of process of any of the aforementioned courts in any such
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to its address as set forth in the Purchase Agreement, such
service to become effective ten (10) days after such mailing. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. To the
extent the terms of the Transaction Documents conflict with the foregoing
provisions of this Section 7 and Section 8 below, the Company and Buyer agree
that these provisions shall govern and the terms of the Transaction Documents
shall be amended as necessary to comply with the provisions of Sections 7 and 8
of this Agreement.

 

9.            Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or other electronic transmission (including email) shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile transmission or other electronic
transmission (including email) shall be deemed to be their original signatures
for all purposes.

 

10.           Severability. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

 



7

 

 

11.           Entire Agreement. This Agreement, together with the Transaction
Documents, and all other documents referred to herein, supersedes all other
prior oral or written agreements between the Company, Buyer, its affiliates and
persons acting on its behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither Buyer
nor the Company makes any representation, warranty, covenant or undertaking with
respect to such matters.

 

12.           Amendments. This Agreement may be amended, modified, or
supplemented only by written agreement of the parties. No provision of this
Agreement may be waived except in writing signed by the party against whom such
waiver is sought to be enforced.

 

13.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
This Agreement or any of the severable rights and obligations inuring to the
benefit of or to be performed by Buyer hereunder may be assigned by Buyer to a
third party, including its financing sources, in whole or in part. The Company
may not assign this Agreement or any of its obligations herein without the prior
written consent of Buyer.

 

14.           Continuing Enforceability; Conflict Between Documents. Except as
otherwise modified by this Agreement, each of the Note and all of the other
Transaction Documents shall remain in full force and effect, enforceable in
accordance with all of its original terms and provisions. This Agreement shall
not be effective or binding unless and until it is fully executed and delivered
by Buyer and the Company. If there is any conflict between the terms of this
Agreement, on the one hand, and the Note or any other Transaction Document, on
the other hand, the terms of this Agreement shall prevail.

 

15.           Time of Essence. Time is of the essence with respect to each and
every provision of this Agreement.

 

16.           Notices. Unless otherwise specifically provided for herein, all
notices, demands or requests required or permitted under this Agreement to be
given to the Company or Buyer shall be given as set forth in the “Notices”
section of the Purchase Agreement.

 

17.           Further Assurances. Each party shall do and perform or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

[Remainder of page intentionally left blank]

 



8

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

COMPANY:

 

EPAZZ, INC.

 

 
By: _________________________________
Name: _______________________________

Title: ________________________________

 

 

BUYER:

 

ST. GEORGE INVESTMENTS LLC

 

By: Fife Trading, Inc., its Manager

 

By: ________________________________

        John M. Fife, President

 

 

 



9

 